McFarland, J.,
delivered the opinion of the court:
This is an appeal from the action of the probate court fixing the compensation of P. A. Parker, as administrator of the estate of Yincent Bacigalupo. The whole- sum coming to the hands of the administrator was $43,426.84. Of this sum, $15,479.79 was cash on deposit in hank at the decedent’s death. Much the larger part of the remainder was received for the sale of a large and valuable stock of liquors, etc., in a saloon. Over $4,000 was received for the sale of hank stock and scrip. The whole sum was realized within about sixteen months, and without more than ordinary trouble. Within the same time the administrator paid out to ninety-six different persons, $31,-*263226.94. The compensation allowed was 2 1-2 per cent, on the amount on deposit in bank, and 5 per cent, on the remainder of the receipts; total, $1,784.34, besides the expenses and counsel fees. The administrator claimed 10 per cent., and has appealed from the refusal of the court to allow this sum. Several witnesses testify that in their opinion he was entitled to the sum claimed. On the other hand there were witnesses who give it as their opinion that the amount allowed by the court was sufficient. We see nothing in the facts detailed calling for the extra compensation, or to justify us in changing the amount fixed by the court below. Five per cent., we believe, is the general rule, but in general, it is left largely to the discretion of the probate court, unless where they exceed a reasonable limit. There is, in general, more reason to complain that the allowance is'too large rather than too small. Affirmed.